WALES, District Judge.
I fully concur in the opinion of Judge DALLAS, and I will add only a word or two in relation to some of the evidence in the case.
1. As to the agreement for the compensation of the plaintiffs’ solicitors. Mr. Frink denied the existence of any agreement on the subject, but his denial is overborne by the testimony of Mr. Wilson, and is inconsistent with his1 own subsequent admission that he had, at the outset, proposed to "Wilson <⅛ Wailis that they should begin and carry on the suit at their own cost, and receive for their compensation 50 per cent, of whatever amount might be recovered. This proposition having been declined, the agreement, testified to by Mr. Wilson, that the estate of C. 13. Snyder should advance §2,000 for costs and disbursements, and that the compensation of the solicitors should depend wholly on the successful result of the suit, naturally and reasonably followed. If the decree should be favorable, they were to have a liberal share of the proceeds; if unfavorable, they would receive nothing. In compliance with this arrangement, Mr.' Frink did furnish a few hundred dollars, which were expended in retaining local counsel in Delaware, taking testimony, etc.; but he has not, up to this day, advanced more than §950, leaving his solicitors out of pocket for a considerable sum expended by them in and about the suit.
2. Mr. Frink’s recollection is also at fault as to what occurred in the interview between him and Mr. Wilson after the discovery by the solicitors of the first assignment, of July 3, 1890. Mr. "Wilson testified that Mr. Frink gave liim the assurance that “we need not feel any concern about the assignment, because the persons who had it were fully aware of our connection with the litigation, and expected us to go on and carry through the case, and that the assignees’ interest was entirely subordinate to our claim; that the debt of Walkinshaw & Voigt was only §50,000, and would not interfere with our claim.” Mr. Frink denied that he had made this statement; but he must havé made representations which were sufficient to allay the apprehensions of the solicitors, and inspire them with tlie belief that no attempt would be made to deprive them of a fair share of the amount of the decree, for they continued to render their professional services in the cause down to the final argument in the supreme court. Their confidence in Mr. Frink’s assurance remained unbroken until after the mandate of the supreme court had been filed, when for the first time they heard of the second assignment, dated November 8,1890, which practically absorbed almost t he whole decree.
3. Again, there was the secret agreement between the plaintiffs and Walkinshaw & Voigt, dated April 16,1888, by which the former agreed to assign tlie decree, if obtained, to the latter, to cover past and future advances to the firm of C. 13. Snyder & Co., this last-named firm being composed of Mr. Frink and the widow and *494daughters of O. B. 'Snyder, deceased. The concealment' by Mr. Frink of this agreement, and of the assignments, from the solicitors, and his defective memory in reference to other transactions, prevent me fr;om placing much, if any, reliance on his testimony. His intention appears to have been +o play into the hands of Walkinshaw & Voigt,. and to help them to pay off their advances to O. B. Snyder & Co. out of the decree, leaving the remainder, if any there should be, to the solicitors. His conduct throughout indicated bad faith towards the latter.
4. The counsel for the assignees contended that they were in the position of purchasers for a valuable consideration, without notice of the attorney’s lien. But this does not satisfactorily appear. When they took the assignments they knew that the estate of C. B. Snyder was insolvent, and that Mr. Frink, individually, was unable to pay counsel fees, and they were thus put on inquiry as to the claims of the solicitors, of whose connection with the cause they had been informed by Mr. Frink, and at least had reason to suspect that there was no other source for the payment of those fees than a portion of the proceeds of the decree. But the want of actual notice to the assignees, as is conclusively demonstrated in the opinion of Judge DALLAS, would not enable them to take precedence of the attorney’s lien. The proportion of the fund awarded to the solicitors is not excessive, when all the circumstances of the case are considered. They had declined to accept the offer of one-half of the recovery, less actual costs and expenses, and now ask for only one-third, for which they have labored and waited for over 10 years, and to which they are fairly entitled.